1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                ***

9     FRANCIS JAMES JOHNSON,                              Case No. 2:19-cv-00859-KJD-CWH

10                                      Petitioner,                     ORDER
             v.
11
      WARDEN BRIAN WILLIAMS, et al.,
12
                                    Respondents.
13

14          Francis James Johnson has submitted a 28 U.S.C. § 2254 habeas corpus

15   petition on the court’s form (ECF No. 1-1). The court screens the petition pursuant to

16   Rule 4 of the Rules Governing Habeas Corpus Cases Under Section 2254. Johnson

17   included a financial certificate but did not file an application to proceed in forma

18   pauperis or pay the filing fee (see ECF No. 1). Accordingly, this matter has not been

19   properly commenced. 28 U.S.C. § 1915(a)(2), LSRs 1-1, 1-2.

20          Moreover, Johnson’s purported habeas petition actually challenges a motion to

21   declare him a vexatious litigant brought in state court. But federal habeas relief is only

22   available on the ground that Johnson is in custody in violation of his federal

23   constitutional rights. § 2254(a). In any event, this action shall be dismissed as

24   improperly commenced.

25

26

27

28
                                                      1
1
            IT IS THEREFORE ORDERED that the Clerk shall detach and file the petition
2
     (ECF No. 1-1).
3
            IT IS FURTHER ORDERED that the petition is DISMISSED.
4
            IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
5
            IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and
6
     close this case.
7

8
            DATED: 3 October 2019.
9

10

11                                                KENT J. DAWSON
                                                  UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
